DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 2 Apr 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Jul 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 2 Jul 2020.

Status of the Claims
Canceled: 2–4, 6, 10, 14, 15, 18 and 19
Examined herein: 1, 5, 7–9, 11–13, 16, 17 and 20–24

Withdrawn Rejections
All rejections of claims 6 and 10, are hereby withdrawn in view of Applicant's amendments; the cancelations of these claims moots the rejections.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: the mathematical expression in these claims is blurry, and the summation terms are illegible.
Due to technological limitations of IFW, when mathematical expressions are included in documents as embedded images, they will end up illegibly blurry.  Expressions that are included as typeset text will be reproduced clearly and correctly.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7–9, 11–13, 16, 17 and 20–24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 13 and 17 recite the expression1            
                
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            g
                                        
                                        
                                            c
                                        
                                    
                                    ,
                                    
                                        
                                            g
                                        
                                        
                                            m
                                        
                                    
                                    ,
                                    
                                        
                                            g
                                        
                                        
                                            a
                                            f
                                        
                                    
                                
                            
                            
                                T
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                c
                                            
                                        
                                        |
                                        
                                            
                                                g
                                            
                                            
                                                m
                                            
                                        
                                        ,
                                        
                                            
                                                g
                                            
                                            
                                                a
                                                f
                                            
                                        
                                    
                                
                                P
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                c
                                            
                                        
                                        |
                                        
                                            
                                                D
                                            
                                            
                                                c
                                            
                                        
                                    
                                
                                P
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                m
                                            
                                        
                                        |
                                        
                                            
                                                D
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                                P
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                a
                                                f
                                            
                                        
                                        |
                                        
                                            
                                                D
                                            
                                            
                                                a
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            g
                                        
                                        
                                            c
                                        
                                    
                                    ,
                                    
                                        
                                            g
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            
                                T
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                c
                                            
                                        
                                        |
                                        
                                            
                                                g
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                                P
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                c
                                            
                                        
                                        |
                                        
                                            
                                                D
                                            
                                            
                                                c
                                            
                                        
                                    
                                
                                P
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                m
                                            
                                        
                                        |
                                        
                                            
                                                D
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        which does not particularly point out the calculation.
First, the summations             
                
                    
                        ∑
                        
                            
                                
                                    g
                                
                                
                                    c
                                
                            
                            ,
                            
                                
                                    g
                                
                                
                                    m
                                
                            
                            ,
                            
                                
                                    g
                                
                                
                                    a
                                    f
                                
                            
                        
                    
                    
                        ⋯
                    
                
            
         and             
                
                    
                        ∑
                        
                            
                                
                                    g
                                
                                
                                    c
                                
                            
                            ,
                            
                                
                                    g
                                
                                
                                    m
                                
                            
                        
                    
                    
                        ⋯
                    
                
                 
            
         do not particularly point what terms are being summed over.  The equation defines the             
                
                    
                        g
                    
                    
                        c
                    
                
            
        ,             
                
                    
                        g
                    
                    
                        m
                    
                
            
         and             
                
                    
                        g
                    
                    
                        a
                        f
                    
                
            
         terms as "the genotype for a corresponding locus" of the three tested subjects.  Since genotype is unitary and not a series, it is unclear how to perform this summation.  In other words, because the "alleged offspring" has only one genotype at a 
Second, the statistical model that comprises this equation "calculat[es] … a value representing a likelihood that the alleged offspring is a true offspring of the first and second subjects".  The expression recited in claims 1, 13 and 17 does not clearly correspond to any readily recognizable procedure for calculating a likelihood.  The recited expression does not follow from, and cannot be derived in a mathematically correct procedure from, the disclosure in the specification of how to calculate "the conditional probability of the individuals [sic] real genotype" (pp. 9–10) or the likelihood ratio that the alleged father is the true father (p. 7, ll. 1–8).
None of the dependent claims remedies these deficiencies.
Because the examiner cannot reasonably infer Applicant's intended scope of claims 1, 13 and 17 without considerable speculation, these claims and their dependents will not be examined with respect to the prior art.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 2 Jul 2020, Applicant disputes the examiner's finding that the claimed equation does not define a likelihood, because "existing likelihood methods in paternity testing … also utilizes [sic] equations of similar form for determining the likelihood".
Being of "similar form" is not sufficient when dealing with mathematical expressions.  2+3=5 and 2+3=7 are of "similar form", but the former is a true expression, and the latter is false.              
                P
                
                    
                        A
                        |
                        B
                    
                
                =
                
                    
                        P
                        
                            
                                B
                                |
                                A
                            
                        
                        P
                        
                            
                                A
                            
                        
                    
                    
                        P
                        
                            
                                B
                            
                        
                    
                
            
         and             
                P
                
                    
                        A
                        |
                        B
                    
                
                =
                
                    
                        P
                        
                            
                                B
                                |
                                A
                            
                        
                        P
                        
                            
                                B
                            
                        
                    
                    
                        P
                        
                            
                                A
                            
                        
                    
                
            
         are of "similar form", but the former is a correct expression of Bayes' theorem, and the latter is not.  Though the claimed likelihood calculation is superficially similar to other Bayesian likelihood calculations used in paternity testing — it includes summing conditional probabilities for marginalization — the claimed expression itself is mathematically improper, and the value it 
The argument is therefore unpersuasive, so the rejection is maintained.
The examiner surmises that the inventors devised the claimed equation by starting with Bayes' theorem or some other likelihood-of-paternity equation, and applying various mathematical rules for calculating probabilities.  The examiner has been unable to replicate that derivation.  Hence, the examiner asserts that the claimed equation does not represent a correct likelihood calculation, and consequently has rejected the claims under 112(b).  Applicant can overcome the rejection by providing an explanatory derivation of this equation, starting with Bayes' theorem, or some other recognized, mathematically correct likelihood-of-paternity equation, such as those taught by Marshall, et al. (Molecular Ecology 1998; cited in Reply); Krawczak (in Encyclopedia of Life Sciences 2010; previously of record); or "Paternity Testing" (in Encyclopedia of Biostatistics 2005; previously of record).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7–9, 11–13, 16, 17 and 20–24 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1, 5, 7–9, 11–13, 16, 17 and 20 is maintained from the previous Office action.  The rationale has been revised to conform to the claims as currently presented, and to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 
Mathematical concepts recited in the claims include "applying … respective NGS data … to a statistical model for calculating a value representing a likelihood that the alleged offspring is a true offspring of the first and second subjects" and "calculating … the value of each of the respective genetic loci".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining raw NGS data" of three subjects; "filtering … the respective raw NGS data"; and "determining, based on the respective values … whether the alleged offspring is a true offspring of the first and second tested subjects".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites the non-abstract element that the method is "computer-implemented" and some steps are implemented "using one or more processors".  Claim 13 recites the non-abstract element of a "system" comprising "one or more processors, arranged to" perform the abstract idea.  Claim 17 recites the non-abstract element of "a non-transitory computer readable medium for storing instructions" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerization of mathematical calculations).  See MPEP 2106.05(a) and 2106.05(h).


Response to Arguments - Rejections Under § 101
In the reply filed 2 Jul 2020, Applicant asserts that the "filtering" and "determining" features "are the additional elements that integrate the mathematical concepts of the claim into a practical application of paternity testing".
Neither of these is an additional element, because both these elements are part of the abstract idea.  "Filtering … the respective raw NGS data" is an abstract idea because it is simply organization of information: some of the data are retained, and some of the data are omitted.  Organizing data is a prototypical mental process, and the fact that the claim nominally recites that the filtering is performed "using one or more processors" does not remove the fundamental abstractness from this data organization process.  "Determining … whether the alleged offspring is a true offspring" is also an abstract idea, because it is simply a determination based on information (i.e. the likelihood values).  Making determinations is a prototypical mental process, and the fact that the claim nominally recites that the determining is performed "using one or more processors" does not remove the fundamental abstractness from this decision process.
Hence, neither of these elements is sufficient to integrate the abstract idea into a practical application.  The arguments are therefore unpersuasive, so the rejection is maintained.


Conclusion
No claim is allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is the examiner's best effort to interpret the illegible text of the expression.